*102For Puletu Oscar Meredith, Isa-Lei F. Iuli
Late in the afternoon of August 23, 1990, counsel for some of the parties to these consolidated cases made an ex parte request for a one-week extension of the August 24 deadline for the filing of those parties’ closing memoranda. This request was denied, primarily because an extension would have had the unavoidable effect of allowing the moving parties to review the other parties’ memoranda before submitting their own. The Court was also concerned about the ex parte nature of the request.
Rule 6(b) of the Trial Court Rules of Civil Procedure provides that the Court may, in its discretion and within certain prescribed limits, grant an ex parte motion for an extension of time provided that the motion is made before the expiration of the period originally prescribed. (This is in contrast to the Appellate Court Rules, which do not include, requests for extensions among the motions that may be filed ex parte. See Appellate Court Rules 25 & 26.)
In the absence of extraordinary circumstances, the Court is most reluctant to grant any order that might affect the interests of any party unless that party has had prior notice and opportunity to be heard. Requests for extensions should therefore ordinarily be served on all parties. The Court observes that the memoranda received in the present cases (including, miraculously, the one filed late Friday by the party whose ex parte request for an extension had been denied a few hours earlier) appear more than adequate. In light of the length and complexity of the present proceeding, however, the Court does not wish to leave any party with the impression that its arguments have not been fully heard and considered. Therefore, any party who wishes to file a supplemental memorandum may do so no later than 4:00 p.m. Friday, September 7, 1990.
It is so ordered.